UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4541
DERRICK DEMONT ABNEY; LANDRICK
ADRIAN-ADREIAL ABNEY,
            Defendants-Appellants.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-6031
LANDRICK ADRIAN-ADREIAL ABNEY,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Anderson.
               G. Ross Anderson, Jr., District Judge.
                             (CR-00-900)

                      Submitted: March 25, 2002

                       Decided: April 15, 2002

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. ABNEY
                             COUNSEL

Derrick Demont Abney, Landrick Adrian-Adreial Abney, Appellants
Pro Se. Regan Alexandra Pendleton, Assistant United States Attor-
ney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Brothers Derrick and Landrick Abney appeal their convictions of
conspiracy to distribute cocaine base and possession with intent to
distribute cocaine base, in violation of 21 U.S.C.A. §§ 841(a)(1), 846
(West 2000), and possession and use of a firearm during a drug traf-
ficking crime, in violation of 18 U.S.C.A. § 924(c)(1) (West 2000).
Landrick also appeals the denial of his Fed. R. Civ. P. 59(e) and 60(b)
motions. We affirm.

   The Abney brothers both pled guilty without the benefit of a plea
agreement to conspiracy to distribute crack cocaine, possession with
intent to distribute crack cocaine, and possession and use of a firearm
during a drug trafficking crime. After a thorough hearing held pursu-
ant to Fed. R. Crim. P. 11, the district court accepted the Abneys’
guilty pleas and sentenced each to sixty-three months’ imprisonment
on counts one and seven, to be served concurrently, and sixty months
as to count eight, to be served consecutively to the terms imposed on
counts one and seven, for total terms of incarceration of 123 months;
four year supervised release terms; 200 hours of community service;
and $300 in special assessments.

   In No. 01-4541, the Abneys timely appealed their criminal convic-
tions and sentences. While that appeal was pending, they filed a
motion to set aside the judgments pursuant to Fed. R. Civ. P. 60(b)
                        UNITED STATES v. ABNEY                          3
and a motion to alter or amend the judgments pursuant to Fed. R. Civ.
P. 59(e), which the district court denied. Landrick appealed the denial
of the Rule 59(e) and 60(b) motions.

   First, we find the district court did not abuse its discretion in find-
ing the Abneys were sufficiently informed of the elements of the fire-
arms charges, sufficient factual basis existed supporting their guilty
pleas to the use or carrying of the firearms, and Bailey v. United
States, 516 U.S. 137 (1995), does not affect the validity of their pleas
or convictions under § 924(c). See United States v. Mitchell, 104 F.3d
649, 653-54 (4th Cir. 1997) (defining "carry").

   Next, the Abneys claim their counsel rendered constitutionally
inadequate assistance by failing to inform them of their options sur-
rounding their pleas. While guilty pleas are not normally subject to
collateral attack, they may be challenged on the ground they were not
knowing and voluntary. Bousley v. United States, 523 U.S. 614, 621
(1998). Claims of ineffective assistance of counsel are generally not
cognizable on direct appeal. United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). To allow for adequate development of the record,
such claims must ordinarily be pursued in a motion filed pursuant to
28 U.S.C.A. § 2255 (West Supp. 2001). United States v. Hoyle, 33
F.3d 415, 418 (4th Cir. 1994). An exception to this general rule is rec-
ognized when the record conclusively establishes ineffective assis-
tance of counsel. Id. To succeed on a claim of ineffective assistance
of counsel, a defendant must show his counsel’s performance fell
below an objective standard of reasonableness and that counsel’s defi-
cient performance was prejudicial. Strickland v. Washington, 466
U.S. 668, 687-88 (1984). In the context of a conviction following a
guilty plea, the petitioner "must show that there is a reasonable proba-
bility that, but for counsel’s errors, he would not have pleaded guilty
and would have insisted on going to trial." Hill v. Lockhart, 474 U.S.
52, 59 (1985).

   Testimony at the plea hearings established the Abneys’ compe-
tency. The brothers testified they had ample opportunity to discuss
their cases with their counsel and were at that time satisfied with their
legal representation and had no complaints. They understood that by
pleading guilty they were waiving certain constitutionally guaranteed
rights. The Abneys acknowledged the Government would have to
4                       UNITED STATES v. ABNEY
prove and could prove the charges upon which the grand jury indicted
them, including charges they knowingly used and carried firearms
during and in relation to drug trafficking crimes. When the district
court informed them as to the potential maximum sentences for the
charges, the Abneys had no questions. They stated no one made any
promises or predictions that induced them to plead guilty, and they
acknowledged their guilt.

   We find the Abneys failed to overcome the formidable barrier their
sworn statements now pose to their claims. See Blackledge v. Allison,
431 U.S. 63, 73-74 (1977). The record evidences their pleas were
intelligently and voluntarily entered and were supported by a factual
basis. We find the Abneys’ claims of ineffective assistance of counsel
are not cognizable in this direct appeal.

   The Abneys also claim their trial counsel provided ineffective
assistance by failing to make the sentencing court aware of their sub-
stantial assistance for purposes of obtaining a downward departure.
However, because the record does not conclusively show counsel was
ineffective, this claim is not cognizable on direct appeal. Accordingly,
we decline to consider this claim, which can be raised in a motion to
vacate sentence under 28 U.S.C.A. § 2255 (West Supp. 2001).* See
United States v. Smith, 62 F.3d 641, 650 (4th Cir. 1995).

   Finally, because the Federal Rules of Civil Procedure do not pro-
vide a vehicle by which Landrick may challenge his criminal judg-
ment, we reject his contention the district court abused its discretion
in denying the post judgment Rule 59(e) and 60(b) motions. See
United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (hold-
ing that defendant cannot challenge orders entered in criminal case
using Rule 60(b) of Federal Rules of Civil Procedure).

  Accordingly, we affirm the Abneys’ convictions and sentences in
No. 01-4541 and the district court’s denial of the post judgment Rule
59(e) and 60(b) motions in No. 02-6031. We dispense with oral argu-

   *Moreover, there is no evidence of governmental bad faith or uncon-
stitutional motive in not moving for downward departures based on sub-
stantial assistance. See United States v. Snow, 234 F.3d 187, 190 (4th Cir.
2000).
                       UNITED STATES v. ABNEY                       5
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED